           Case: 4:20-cr-00269-SL Doc #: 1-1 Filed: 04/24/20 1 of 8. PageID #: 2



                  AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

       I, Bryon J. Speakes, Special Agent (“SA”), Federal Bureau of Investigation (“FBI”),

Youngstown, Ohio, hereinafter referred to as Affiant, being duly sworn, state that:

                       INTRODUCTION AND AGENT BACKGROUND

      1.        I am an investigative law enforcement officer of the United States within the

meaning of 18 U.S.C. § 2510 (7); that is, an officer of the United States who is empowered by

law to conduct investigations of, and to make arrests for, the offenses enumerated in 18 U.S.C. §

2516. I have been trained in advanced investigative techniques and have satisfied all

requirements defined by the Federal Criminal Investigator Classification series established by the

U.S. Office of Personal Management.

      2.        I have been employed as a Special Agent with the FBI since 2015. Currently, I

am assigned to the Cleveland Division’s, Youngstown Resident Agency. In that capacity, I have

been involved in numerous investigations, including those involving violations of narcotics and

weapons related laws. In the course of my duties, I regularly serve subpoenas, conduct

interviews, take sworn statements, execute search warrants, and otherwise gather evidence in

furtherance of criminal investigations. These investigations include, but are not limited to,

firearms offenses, drug crimes, crimes against children, national security, bank robbery, and

white-collar crimes. I also testify in front of grand juries and in court. I am also assigned to the

FBI’s Mahoning Valley Violent Crimes Task Force (“MVVCTF”).

      3.        Over the course of my employment as an FBI Special Agent I have conducted and

participated in multiple criminal investigations that have resulted in arrests for violent criminal

offenses. The crimes resulted in subsequent convictions in Federal Courts.

      4.        This affidavit is being submitted for the limited purpose of establishing probable
           Case: 4:20-cr-00269-SL Doc #: 1-1 Filed: 04/24/20 2 of 8. PageID #: 3



cause to believe that ANDREW ALLEN MEEK, age 48, currently residing on State Route 164,

Leetonia, Ohio in the Northern District of Ohio, Eastern Division, has received and possessed

child pornography in violation of 18 U.S.C. § 2252A(a)(2) - receipt of child pornography; and 18

U.S.C. § 2252A(a)(5)(B) - possession of child pornography.

      5.         The statements contained in this Affidavit are based in part on: information

provided by FBI Special Agents, Task Force Officers (“TFOs”) and FBI Analysts, written

reports about this and other investigations that I have received, directly or indirectly, from other

law enforcement agents, reporting by eye witnesses, independent investigation and analysis by

FBI agents/analysts and computer forensic professionals, and my experience, training and

background as a Special Agent of the FBI. Because this Affidavit is being submitted for the

limited purpose of securing a criminal complaint, I have not included each and every fact known

to me concerning this investigation. Instead, I have set forth only the facts that I believe are

necessary to establish the foundation for the requested complaint.

      6.         This court has jurisdiction to issue the proposed warrant because it is a “court of

competent jurisdiction” as defined in 18 U.S.C. § 2711. Specifically, the court is a district court

of the United States that has jurisdiction over the offense being investigated, see 18 U.S.C. §

2711(3)(A)(i).

                                RELEVANT STATUTE

      7.         This Complaint involves violations of the following statutes:

                 a.     18 U.S.C. §§ 2252A(a)(2)(A) and (b)(1), which prohibits a person from

                        knowingly receiving, distributing or conspiring to receive or distribute any

                        child pornography or any material that contains child pornography, as

                        defined in 18 U.S.C. § 2256(8), that has been mailed, or using any means



                                                   2
             Case: 4:20-cr-00269-SL Doc #: 1-1 Filed: 04/24/20 3 of 8. PageID #: 4



                         or facility of interstate or foreign commerce shipped or transported in or

                         affecting interstate or foreign commerce by any means, including by

                         computer.

                  b.     18 U.S.C §§ 2252A(a)(5)(B) and (b)(1), which prohibits a person from

                         knowingly possessing or knowingly accessing with intent to view, or

                         attempting or conspiring to do so, any material that contains an image of

                         child pornography, as defined in 18 U.S.C. §2256(8), that has been

                         mailed, or shipped or transported using any means or facility of interstate

                         of foreign commerce or in or affecting interstate of foreign commerce by

                         any means, including by computer, or that was produced using materials

                         that have been mailed or shipped or transported in or affecting interstate or

                         foreign commerce by any means, including by computer, and at least one

                         image depicts a prepubescent minor or minor under the age of 12 years

                         old.

               BACKGROUND OF THE INVESTIGATION AND PROBABLE CAUSE

        8.        On or about October 30, 2019, the FBI’s Youngstown Resident Agency (“YRA”)

began an investigation into ANDREW ALLEN MEEK following a referral from a Columbiana

County, Ohio 1 business (hereinafter, “OHIO BUSINESS”) contact. The OHIO BUSINESS

contact, (hereinafter, “WITNESS-1”) informed FBI SA Themi Tsarnas (“SA Tsarnas”) that in

May 2019 s/he observed, “pictures of young girls in underwear, and clothed,” on the workstation

computer operated by MEEK. Following this observation, MEEK’s employment at the OHIO

BUSINESS was immediately terminated. Concurrent to MEEK’s termination WITNESS-1 was



1
    Columbiana County, Ohio is in Northern District of Ohio, Eastern Division.
                                                   3
           Case: 4:20-cr-00269-SL Doc #: 1-1 Filed: 04/24/20 4 of 8. PageID #: 5



able to take twenty-five still image screen shots of the content accessed by MEEK on his

workstation computer. WITNESS-1 along with additional OHIO BUSINESS, employees also

maintained several digital and physical items that reportedly belonged to MEEK, and which

MEEK left behind after his termination.

      9.        On November 8, 2019, SA Tsarnas and I traveled to the OHIO BUSINESS to

further interview WITNESS-1, and other employees of the OHIO BUSINESS, and to collect the

items which previously belonged to MEEK. In an interview with an executive employee of the

OHIO BUSINESS (hereinafter, “WITNESS-2”) s/he stated that on or about October 30, 2019,

s/he observed several physical and digital items left behind at MEEK’s workstation which

included removable storage devices (“flash-drives”). WITNESS-2 then viewed the content of

the flash-drives in order to ensure no proprietary OHIO BUSINESS information was maintained

within. WITNESS-2 stated that upon viewing a flash-drive s/he observed images that depicted,

“naked little girls and genital penetration.” WITNESS-2 also opened a brown briefcase

suspected of belonging to MEEK. Enclosed within the briefcase was a U.S. Passport application

filled out with MEEK’s name, address and other personal information and a brown folder

labeled “confidential.” The brown folder contained a printed color image depicting a girl

approximately five to eight years of age. The girl was lying down on her back wearing only

panties with her legs spread.

      10.       On November 8, 2019, I contacted FBI TFO SA Brenda Golec (“TFO Golec”) of

the Ohio Bureau of Criminal Investigation—Crimes Against Children Unit (BCI-CACU) in

order to assist with the investigation into MEEK.

      11.       On November 20, 2019, TFO Golec took custody of the seven digital items that

SA Tsarnas and I collected from the OHIO BUSINESS.



                                               4
         Case: 4:20-cr-00269-SL Doc #: 1-1 Filed: 04/24/20 5 of 8. PageID #: 6



     12.      On November 20, 2019, the Honorable Judge Donofrio, of the Mahoning County,

Ohio, Common Pleas court authorized the search of the seven digital items which were suspected

of belonging to MEEK which included: three flash-drives, a camera memory card, a mobile

digital music player, and two desktop computers.

     13.      On December 9, 2019, TFO Golec reviewed the seven digital items listed above

after a digital extraction by BCI’s Cyber Crimes Unit. Upon completion of her analysis, TFO

Golec observed seven images depicting child pornography, which included two images described

below:

           a. An image titled, “carved [577036][10401],” which depicts a color photograph of

              an early teen-aged female wearing only a pink skirt that is pulled up, exposing her

              vagina and breast to the camera; and

           b. An image titled, “lsg-55-074[8108],” which depicts a color photograph of an early

              teen-aged female kneeling nude on a rock outside; the female is exposing her

              breasts and vagina to the camera. The words “Beautiful Teens” is written on the

              bottom left hand of the photograph.

                 SEARCH of XXXX State Route 164, Leetonia, Ohio, 44431

     14.      On February 24, 2020, the Honorable Megan L. Bickerton, of the Columbiana

County, Ohio, Common Pleas court authorized the search of MEEK’s residence at XXXX

[REDACTED] Route 164, Leetonia, Ohio.

     15.      On February 25, 2020, the MVVCTF and BCI-CACU executed the search

warrant at MEEK’s residence. Seized during the search were 18 items to include 16 digital

items. An on-site forensic preview of the digital items conducted by BCI-CACU discovered

several images depicting suspected child pornography.



                                               5
        Case: 4:20-cr-00269-SL Doc #: 1-1 Filed: 04/24/20 6 of 8. PageID #: 7



     16.      On February 25, 2020, MEEK agreed to accompany East Liverpool Police

Department (“ELPD”) patrol supervisor Captain Daren Morgan and me from East Liverpool City

Hospital where MEEK worked as a security guard. Youngstown Police Department Detective

Kelly Jankowski (“Det. Jankowski”) of the Mahoning Human Trafficking Task Force and I

interviewed MEEK at the ELPD. During the interview MEEK stated, “[He had a] lifelong

addiction to pornography that started when he was a teenager.” MEEK also admitted to viewing

child pornography for approximately ten years which included images of pre-pubescent girls

engaged in sex with adults. When seeking for child pornography on the Internet MEEK would

query terms such a “PTHC 2” and “Lolita 3.” MEEK was also shown several images that were

collected from the OHIO BUSINESS on November 9, 2019—these images depicted non-nude

imagery of both pre-pubescent and juvenile females. MEEK then identified that these images

originated both as downloads from the Internet as well as photographs in which he took himself.

During the interview MEEK gave me written consent to access his cellular telephone (later

identified as Samsung Galaxy S9, bearing International Mobile Equipment Identity number,

353305093053755, hereinafter TARGET TELEPHONE-1 [TT-1]). Det. Jankowski and I then

observed non-nude pictures of pre-pubescent females on TT-1, which MEEK stated he

downloaded from an acquaintances public Facebook profile pages.

     17.      On March 17, 2020, BCI-CACU SA Erica Moore (“SA Moore”) conducted a

preliminary analysis of the digital items seized from MEEK’s residence and TT-1. In her

analysis SA Moore indicated that over 2,000 suspected “graphic images which may depict child



2
 “PTHC” is an acronym for Pre-Teen Hardcore [Pornography].
3
 “Lolita” is a term commonly used by persons who search for child pornography and/or child
sexually suggestive materials. The term derives from Vladimir Nabokov's novel Lolita, which
describes the narrator's sexual obsession and subsequent sexual abuse of a 12-year-old girl
named Dolores, whose nickname was Lolita.
                                               6
        Case: 4:20-cr-00269-SL Doc #: 1-1 Filed: 04/24/20 7 of 8. PageID #: 8



pornography” was observed. SA Moore also indicated that TT-1 contained, “Twenty eight (28)

graphic images that may depict child pornography were located upon the microSD card within

[TT-1].”

      18.      On April 19, 2020, I conducted a review of the derivative evidence extracted by

SA Moore. Based upon my review I observed at least eight images and at least two videos that

depict child pornography—to include five images that depict pre-pubescent females who have

not obtained the age of 12. My review also found four images that contained “PTHC” within the

title of the images. Descriptions of five of the sexually explicit (child pornography) images

and/or video from MEEK’s electronic items are as follows:

            a. A video titled, “xvideos.com_2b47cffd183cb659c50bef86f5bce799-1.mp4,”

               which depicts an Asian juvenile female engaging in masturbation, oral and

               vaginal sex with an adult male;

            b. An image titled, “PTHC 2012 8Yo Gorgeous Little Brunette (1).jpg,” which

               depicts a pre-pubescent female is lying on her back with her legs spread exposing

               her vagina;

            c. An image titled, “PTHC 2012 8Yo Gorgeous Little Brunette (3).jpg,” which

               depicts a pre-pubescent female is lying on her back with her legs spread; the

               female is spreading her own buttocks exposing her vagina and anus;

            d. An image titled, “PTHC 2012 8Yo Gorgeous Little Brunette (7).jpg,” which

               depicts a pre-pubescent female is kneeling on a mattress with her panties around

               her ankles exposing her vagina and anus;” and




                                                 7
        Case: 4:20-cr-00269-SL Doc #: 1-1 Filed: 04/24/20 8 of 8. PageID #: 9



            e. An image titled, “fbc844fbd0934793_1_embedded_1,” which depicts an adult

                male is masturbating near the vaginal region of a juvenile female who is wearing

                children’s panties; the female’s legs are spread.

      19.       Upon further view of the child pornography images and videos listed above I

observed that these digital files were modified between October 15, 2010 and April 4, 2018.


                                           CONCLUSION

      20.       Based on the foregoing, there is probable cause to believe that ANDREW

ALLEN MEEK violated 18 U.S.C. § 2252A(a)(2) - receipt of child pornography; and 18 U.S.C.

§ 2252A(a)(5)(B) - possession of child pornography.




                                                                Bryon J. Speakes
                                                                Special Agent
                                                                Federal Bureau of Investigation


Sworn to via telephone after submission by reliable
Electronic means [Fed. R. Crim. P. 4.1]
On this _23
         XXday of April 2020.
        24th                                        /s/George J. LImbert
                                                    -----------------------------------------------------
                                                    U.S. MAGISTRATE JUDGE




                                                   8
